Alexander, J.
— The question presented by this appeal is whether the City of Seattle may enforce an ordinance that defines the offense of driving while intoxicated in a manner that is not in uniformity with a state statute defining the offense of driving under the influence of intoxicating liquor. We hold that it may not, because to allow it to do so would contravene RCW 46.08.020, a statute which requires traffic laws to be "applicable and uniform throughout this state,” as well as RCW 46.08.030, a statute which requires traffic laws to be "applicable and uniform upon all persons operating vehicles upon the pub-*343lie highways of this state.” We, therefore, affirm the Seattle Municipal Court’s order dismissing a citation charging George Frederick Williams with violating Seattle Municipal Code 11.56.020(A)(1)(a).
A brief recitation of the facts is necessary to put this case in context. At 1:45 a.m., on December 18, 1993, Seattle Police Officer D. L. Bauer observed an automobile weaving in traffic in downtown Seattle. After stopping the vehicle, Bauer discovered that George Frederick Williams was its driver and sole occupant. Bauer smelled a strong odor of alcohol emanating from Williams’s breath. He also observed that Williams’s face was flushed, his eyes were bloodshot and watery, and his pupils were dilated. Consequently, Officer Bauer asked Williams to perform some field sobriety tests. The manner in which Williams performed these tests caused Bauer to conclude that Williams was impaired due to the consumption of alcohol. Bauer then took Williams into custody and delivered him to Seattle Police Precinct Station Number One where Williams was given a breath alcohol concentration test on a breath analysis machine known as the BAC Verifier Data-Master. Williams registered a reading on that machine of 0.10 at 2:35 a.m. and 0.09 three minutes later. Bauer issued a numbered Seattle Municipal Court citation to Williams, charging him with violating Seattle Municipal Code (SMC) section "11.56.020(A)(1)(A)(C) [sic] DUI (Breath Test).”1
At the time Williams was arrested, the City of Seattle Municipal Code defined the offense of Driving While Intoxicated (DWI) in pertinent part, as follows:
A. Driving While Intoxicated
1. A person is guilty of driving while under the influence of intoxicating liquor or any drug if the person drives a vehicle within the City:
a. and the person has 0.08 grams or more of alcohol *344per two hundred ten (210) liters of breath within two (2) hours after driving, as shown by analysis of the person’s breath made under the provisions of this section; or
c. while the person is under the influence of or affected by intoxicating liquor or any drug ....
Seattle Municipal Code 11.56.020(A)(1) (as amended on Sept. 30, 1993, by Ordinance 116880 § 1, effective Oct. 30, 1993) (emphasis added). At all times relevant to this case, the aforementioned ordinance was identical, in all material respects, to a state statute defining the offense of Driving Under the Influence (DUI), except that the Seattle ordinance made it an offense to have a concentration of 0.08 grams of alcohol per a quantity of breath within two hours of driving a vehicle, whereas the statute made it unlawful to have a concentration of 0.10 grams of alcohol per the same quantity of breath within two hours of driving.2
Williams moved in Seattle Municipal Court to dismiss the DWI charge. At about that time, eight other defendants who had also been charged in Seattle Municipal Court with violating SMC 11.56.020(A)(1)(a) sought dismissal of the charges against them. Their motions were consolidated with Williams’s motion. Argument was then held before a panel of eight municipal court judges. In a Memorandum Opinion issued following argument,3 these judges summarized the issue before them as follows: "|D]oes the difference in breath standards between [SMC] 11.56.020 and [RCW] 46.61.502, the state statute defining driving while intoxicated, violate Const. Art[.] XI, sec. 11?” Mem. Op. at 4.
*345The municipal court judges unanimously answered this question in the affirmative, concluding that a portion of the challenged ordinance, SMC 11.56.020(A)(1)(a), violated Const. art. XI, § 11,4 in that it conflicted with state law. Their decision effectively precluded the City from establishing that any of the defendants had violated SMC 11.56.020 on the basis of a breath analysis reading of between 0.08 and 0.10. The judges indicated, however, that the City could proceed with the prosecution of any of the defendants whose breath analysis reading exceeded 0.10,5 or whose driving was affected by the consumption of intoxicating liquor, regardless of the Defendant’s breath test result.6 The municipal court judge assigned to hear City of Seattle v. Williams, No. 180263 (Seattle Mun. Ct., Dec. 18, 1993) subsequently found, based on the facts of that case, "that the City is effectively precluded from proceeding,” and dismissed the case with prejudice. Report of Proceedings at 54.
In concluding that Seattle’s ordinance was in conflict with state law, and was thus unconstitutional, the municipal court judges adopted what they observed was the analysis of other courts in cases where ordinances were alleged to be in conflict with state statutes. (Citing Republic v. Brown, 97 Wn.2d 915, 652 P.2d 955 (1982); Fazio v. Eglitis, 54 Wn.2d 699, 344 P.2d 521 (1959); and City of Seattle v. Wandler, 60 Wn. App. 309, 803 P.2d 833 (1991), rev’d on other grounds, 119 Wn.2d 623 (1992)). The municipal court *346judges concluded that "in dealing with a challenge to a municipal traffic ordinance that varies from state law,” those courts had "applied a much stricter standard [to challenges to traffic ordinances] than is applied in dealing with a challenge to a non-traffic law.” Mem. Op. at 11. Applying this more rigorous standard in examining the differences between Seattle’s ordinance and the corresponding state statute, the judges concluded that the difference between the 0.08 standard in the City DWI ordinance and the 0.10 standard in the State DUI statute is significant and "compels the conclusion that SMC 11.56.020(A)(1)(a) impermissibly conflict[s] with state law and must be struck down.” Mem. Op. at 12. In doing so, the judges set forth the following public policy consideration as favoring their conclusion: "Certainly, a patchwork quilt of differing traffic regulations can present significant problems for a motorist in an area such as King County, with its multiple and overlapping municipal, county and state jurisdictional boundaries.” Mem. Op. at 11-12.
The City appealed the municipal court decision dismissing the charge against Williams to the King County Superior Court. It claimed there that the municipal court erred in holding that "SMC 11.56.020(A)(1)(a) impermissibly conflicts with state law” and in dismissing the charge against Williams. Notice of Appeal ¶ 2. The City also moved to transfer the appeal to the Supreme Court. We granted the motion, reasoning that the case "presents a significant issue which requires prompt and ultimate determination.”7 Order granting mot. ¶ 2.
I
In conducting our review of the municipal court’s decision, this court is bound by neither the municipal court’s conclusion regarding the level of scrutiny to which traffic ordinances must be subjected, nor its conclusion *347that the traffic ordinance in question unconstitutionally conflicts with state law. De novo review is appropriate where, as here, the issue is solely a question of law. State v. McCormack, 117 Wn.2d 141, 143, 812 P.2d 483 (1991).
We are also mindful of the well-established policy that if, in order to resolve an issue before us, it is not necessary to reach a constitutional question, an appellate court should decline to do so. State v. Speaks, 119 Wn.2d 204, 207, 829 P.2d 1096 (1992). Accord State v. Hall, 95 Wn.2d 536, 539, 627 P.2d 101 (1981) ("A reviewing court should not pass on constitutional issues unless absolutely necessary to the determination of the case.”). See also Anderson v. City of Seattle, 123 Wn.2d 847, 853, 873 P.2d 489 (1994) ("This court need not decide constitutional issues if non-constitutional grounds dispose of the case.”) (citing In re Myers, 105 Wn.2d 257, 268, 714 P.2d 303 (1986)). This principle compels this court to construe the pertinent statutes in this case because the challenged Seattle ordinance arguably violates a uniformity requirement found in two statutes, even if we were to agree with the dissenters that the ordinances do not conflict, in a constitutional sense, with RCW 46.61.502, the statute making it an offense to drive a motor vehicle while under the influence of intoxicating liquor.
II
With the aforementioned principles in mind, we turn the central issue raised by Williams: "In the face of the State Legislature’s express statement as of the need for uniformity in traffic laws, how can cities be permitted to set up a patchwork of differing standards?” Br. of Resp’t at 3.8 Stated more precisely, the question before us is whether Seattle Municipal Code 11.56.020(A)(1)(a) violates two general statutes requiring uniformity of traffic laws: *348RCW 46.08.020 and .030. This is a significant question because the challenged ordinance purports to make it unlawful for a person to operate a motor vehicle in the City of Seattle with an amount of alcohol in one’s system that is significantly less than the alcohol concentration level for drivers that is proscribed by statute. For that reason, which we elaborate upon below, we conclude that the ordinance violates the statutory uniformity requirement, and is, therefore, invalid and of no effect.
RCW 46.08.020 provides as follows:
The provisions of this title [Title 46 Motor Vehicles] relating to vehicles shall be applicable and uniform, throughout this state and in all incorporated cities and towns and all political subdivisions therein and no local authority shall enact or enforce any law, ordinance, rule or regulation in conflict with the provisions of this title except and unless expressly authorized by law to do so and any laws, ordinances, rules or regulations in conflict with the provisions of this title are hereby declared to be invalid, and of no effect. Local authorities may, however, adopt additional vehicle and traffic regulations which are not in conflict with the provisions of this title.
RCW 46.08.020 (emphasis added) (recodified in 1961 from RRS § 6360-2).
RCW 46.08.030 provides, as follows: "The provisions of this title relating to the operation of vehicles shall be applicable and uniform upon all persons operating vehicles upon the public highways of this state, except as otherwise specifically provided.” RCW 46.08.030 (emphasis added).
In resolving the central question that we have identified above, it is necessary for us to discern what the Legislature intended when it enacted the two statutes we have set out in full above, statutes that require traffic laws to be applicable and uniform throughout the state. In that effort we must first look to the plain meaning of the words used in the statute. State v. Fjermestad, 114 Wn.2d *349828, 835, 791 P.2d 897 (1990). In that regard, we are duty-bound to give meaning to every word that the Legislature chose to include in a statute and to avoid rendering any language superfluous. Wright v. Engum, 124 Wn.2d 343, 352, 878 P.2d 1198 (1994) ("We do not interpret statutes so as to render any language superfluous.”) (citing Yakima County (West Valley) Fire Protection Dist. 12 v. Yakima, 122 Wn.2d 371, 858 P.2d 245 (1993)). See also City of Seattle v. McCready, 123 Wn.2d 260, 280, 868 P.2d 134 (1994) (stating that it is "the settled practice of construing statutes to avoid superfluous language”). Where a statute does not define a nontechnical, but vitally important word, we may look to the dictionary for guidance. State v. Pacheco, 125 Wn.2d 150, 154, 882 P.2d 183 (1994).
RCW 46.08.020 and .030 provide, respectively, that provisions of the title on Motor Vehicles "shall be applicable and uniform throughout this state” and "shall be applicable and uniform upon all persons operating vehicles upon the public highways of this state,” unless otherwise specifically provided.9 In our judgment, the key word that is present in both of these statutes is "uniform,” a word that is not defined anywhere in Title 46.10 The dictionary, however, is helpful in divining its meaning. It defines "uniform,” in the sense that is relevant here, as "marked by lack of variation, diversity, change in form, manner, worth, or degree,” and as "marked by complete conformity to a rule or pattern or by similarity in salient detail or *350practice.” Webster’s Third New International Dictionary 2498 (3d ed. 1986).
Lacking guidance from any other source, we are inclined to employ the dictionary definition of "uniform” as an aid in interpreting the meanings of RCW 46.08.020 and RCW 46.08.030. That leads us to the reasonable and unremarkable conclusion that statutory provisions relating to vehicles and their operation must "lack variation” throughout the state. More to the point, we believe that by this language, the Legislature intended that acts prohibited by statutes within Title 46, the Motor Vehicle Code,11 should be uniformly proscribed throughout the state, including within "aZZ incorporated cities and towns.”12 RCW 46.08.020 (emphasis added); see State v. Aberdeen, 34 Wash. 61, 68, 74 P. 1022 (1904) ("A city is only a political subdivision of the state . . . .”) (quoting New Orleans v. Clark, 95 U.S. 644, 24 L. Ed. 521 (1877)). It did not, in our judgment, intend to create a system that would cause a given act relating to the operation of a motor vehicle to be proscribed in one part of the state and not in another.
With this understanding of RCW 46.08.020 and .030 in mind, we next consider whether the challenged ordi*351nance disrupts the uniform application, statewide, of the statutory proscription against driving while under the influence of intoxicating liquor. Consistent with what we have just stated, it follows that when a local jurisdiction departs from the statutorily defined elements for driving while under the influence of intoxicating liquor, the local ordinance effectively supersedes the applicability of the statutory provision within that jurisdiction’s boundaries. This necessarily interferes with the uniform application of the statutory provision throughout the state. As a corollary, the offense as defined by the local jurisdiction’s ordinance is also not uniformly applied throughout the state because that ordinance is applied only within the jurisdiction’s boundaries and not beyond its geographic limits. Thus, the City’s enforcement of a standard for operating a vehicle while intoxicated that varies in salient detail from the definition of driving under the influence of intoxicating liquor found in RCW 46.61.502 significantly undermines the uniformity requirement of both RCW 46.08.020 and RCW 46.08.030.
The mischief caused by such a nonuniform application of traffic laws is evident when viewed from the perspective of a driver passing from a location where the state statute holds sway to a jurisdiction that has an ordinance which is at variance with the statute. In his brief to this court, Williams describes a hypothetical driver traveling only 20 miles east from Seattle on Interstate 90 who is confronted with potentially different DUI standards in each of five different jurisdictions. This scenario is not overstated. Indeed, if the statutory requirement relating to uniformity of traffic laws is not respected by this court, jurisdictions would be free to establish standards varying in even greater degree from the statutorily established 0.10 grams of alcohol per 210 liters of breath than does the Seattle ordinance at issue here. One can easily imagine the problems that such balkanization of our traffic laws would cause motorists who traverse the 38 distinct political jurisdictions that Interstate 5 crosses as it wends its way through our state, let alone the countless political subdivi*352sions created by state highways and other thoroughfares intersecting throughout the state.
The City urges this court to ignore altogether the uniformity requirement of RCW 46.08.020 and .030, asserting that the challenged ordinance should be subjected only to the test for determining when an ordinance conflicts, in a constitutional sense, with state law. It correctly observes that the "classic” test for constitutional conflict was initially stated in Bellingham v. Schampera, 57 Wn.2d 106, 111, 356 P.2d 292 (1960). In that case, this Court addressed the validity of a municipal ordinance, which was identical in every relevant provision to the then-existing statute prohibiting driving while intoxicated. The Court announced the rule, as follows:
" ' "In determining whether an ordinance is in 'conflict’ with general laws, the test is whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa.” Village of Struthers v. Sokol, 108 Ohio St. 263, 140 N. E. 519 [(1923)]. Judged by such a test, an ordinance is in conflict if it forbids that which the statute permits[.]’ State v. Carran, 133 Ohio St. 50, 11 N. E. 2d 245, 246 [(1937)].
" '* * * Unless legislative provisions are contradictory in the sense that they cannot coexist, they are not to be deemed inconsistent because of mere lack of uniformity in detail.’ Fox v. City of Racine, 225 Wis. 542, [546-47,] 275 N. W. 513, 515 [(1937)].”
Schampera, 57 Wn.2d at 111 (additional citations omitted).
In essence, the City contends that the statute prohibiting driving while intoxicated does not expressly permit driving with a breath alcohol concentration of less than 0.10, it merely requires that influence of the intoxicating liquor must be proved by means other than a "per se” BAC standard. Consequently, it argues, that the ordinance does not forbid an act that a statute expressly permits, and thus does not conflict, in a constitutional sense, with the corresponding statute addressing the same subject.
As stated above, it is not necessary for us to decide this case on constitutional grounds because the statutory uniformity requirement is sufficient to resolve it. Indeed, *353even if we were to hold that article XI, section 11 of the state constitution is not violated by the challenged ordinance, we would still need to address the uniformity provision to completely decide the case. Rather, we concur with the view of the municipal court judges who stated that "it must be presumed that, by enacting RCW 46.08.030, the legislature was intending to do more than simply restate the provisions of Const. Art. XI, sec. 11.” Mem. Op. at 6. If we were to adopt the City’s argument, we would be rendering much of RCW 46.08.020 and .030 superfluous, a result we cannot countenance.
By holding that the challenged ordinance violates the statutory uniformity requirement, we are not saying that a municipality may never enact traffic laws for which there is a statutory provision on the same subject.13 Quite the contrary, although we reach the result Williams urges, we reject his contention that the uniformity requirements of RCW 46.080.020 and .030 indicate an "implicit preemption” of traffic laws, including the provisions prohibiting driving while under the influence of intoxicating liquor. Br. of Resp’t at 12-14. We disagree because this court has previously addressed precisely the question of whether state statutes were intended to preempt the field of regulating driving under the influence of alcohol. Schampera, 57 Wn.2d 108-12. The Schampera court formulated the relevant question in the following terms:
[Whether the] state of Washington by RCW 46.56.010 [the statute which then made it]
". . . unlawful for any person who is under the influence of or affected by the use of intoxicating liquor ... to drive or be in actual physical control of any vehicle upon the public highways.” has precluded Bellingham, or any other city in Washington, from passing ordinances directed against the same offense.
Schampera, 57 Wn.2d at 107-08. The court answered the *354question by stating that "there is no indication that the legislature intended to pre-empt [this] field of legislation,”14 concluding that the city’s ordinance, and the state statute, which were materially identical, operated concurrently. Schampera, 57 Wn.2d at 110-12. Thus, a city is free to enact and enforce ordinances relating to the regulation of the operation of vehicles on public highways, as long as the ordinance does not interfere with the statutory uniformity requirement.
In addition, we observe that exceptions to the general uniformity rule are permitted by statute. In that regard, RCW 46.08.020 provides that local authorities may enact traffic ordinances, even when they conflict with the provisions of the Motor Vehicles title, when "expressly authorized by law to do so.” Similarly, RCW 46.08.030 also allows for an exception to the uniformity of laws relating to the operation of vehicles when such departure from the norm is "otherwise specifically provided.”
Significantly, the Legislature has not provided any statutory exceptions in the arena of the elements of driving while intoxicated. We note, however, that the Legislature has demonstrated its ability to indicate when the *355uniformity rule should not apply. For example, RCW 46.61.415 specifically provides that local authorities may establish a maximum speed limit different from the speed permitted by RCW 46.61.400 or RCW 46.61.440. In addition, RCW 46.61.5191 and RCW 35.21.165 specifically permit local jurisdictions to enact greater penalties than those provided in statute for, respectively, a violation of RCW 46.61.519 (prohibiting an open container of an alcoholic beverage when traveling upon a highway), and RCW 46.61.502 (prohibiting driving while under the influence of intoxicating liquor). These examples suggest that the Legislature, if it desires to do so, can carve out exceptions to the uniformity requirement. Clearly, it could have exercised that discretion with respect to the elements of the offense at issue here if it had been so inclined. With regard to the BAC standard by which the offense of driving while under the influence of intoxicating liquors is established, the Legislature has not provided any exceptions to the uniformity requirement, and, therefore, none can be permitted by this Court.
Ill
In sum, we agree with the municipal court judges’ observation that to interpret these statutes as the City does would allow the creation of a crazy quilt, composed of differing DUI prohibitions. Such a circumstance flies in the face of the "uniformity” requirement of RCW 46.08.020 and RCW 46.08.030, and would reduce these statutes to a mere restatement of the constitutional provision barring local authorities from enacting ordinances that "conflict” with state law. Mem. Op. at 6. We cannot sanction such an interpretation because it would render the statutes superfluous or insignificant. We therefore affirm the municipal court and hold, as it did, that the uniformity language of RCW 46.08.020 and RCW 46.08.030 precludes the City of Seattle from enforcing SMC 11.56.020(A)(1)(a).
Affirmed.
*356Durham, C.J., Guy, Johnson, and Madsen, JJ., and Utter, J. Pro Tem., concur.

Seattle Municipal Court, Citation No. 53832914, issued to Def. on Dec. 18, 1993.


RCW 46.61.502(a) (1993) (as amended by Laws of 1993, ch. 328, § 1, at 1274 (effective July 25,1993)).


Although each judge was deciding only the case or cases assigned to him or her, the panel issued a joint memorandum opinion that was authored by the Honorable Helen Halpert and signed by the other seven members of the panel: Judges Maclnnes, Kondo, Schaefer, Hurtado, Bonner, Hightower and Judge Pro Tempore Elsa Durham.


Article XI, section 11 of the state constitution provides that: "Any county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.”


At the time of this proceeding, SMC 11.56.020(LX3) provided that: "[i]n the event that a court should declare this ordinance void, then the level of 0.10 rather than 0.08, shall be in full force and effect, and prosecutions shall be made and shall continue thereunder as if the amendments reducing blood and breath alcohol ratios had not been made.” SMC 11.56.020CLX3) (as amended on Sept. 30, 1993, by Seattle Municipal Ordinance 116880). See also Seattle Municipal Ordinance 117155 § 4, adopted May 31, 1994.


Seattle Municipal Code 11.56.020(A)(1)(c) provides that a driver whose driving is affected by the consumption of intoxicating liquor violates the ordinance prohibiting driving while intoxicated, regardless of the level of the driver’s BAC reading.


Although there is no provision in the Rules of Appellate Procedure authorizing direct review of a decision of this sort, we waived the rules to afford expeditious review. RAP 1.2(c).


The central thrust of Williams’s argument is that the Legislature has expressed a need for uniformity in traffic laws. Although Williams couches his argument, in part, in terms of a preemption analysis, which we discuss below, at pages 353-54, we are persuaded to address his argument primarily in the sense *348that directly relates to the uniformity issue, which is the central focus of this opinion.


These statutes, like the remainder of RCW Title 46, are patterned generally after the 1962 Uniform Vehicle Code. See State v. MacRae, 101 Wn.2d 63, 66, 676 P.2d 463 (1984). The authors of the uniform code regard it as important to "achiev[e] uniformity in traffic laws not only among the various states but also among the political subdivisions within each state.” Simpson v. Municipality of Anchorage, 635 P.2d 1197, 1202 (Alaska Ct. App. 1981). See also National Comm, on Uniform Traffic Laws & Ordinances, Traffic Laws Annotated § 15-101, at 337, Appendix 355 (1979).


The related concept of "uniformity” is a key word in the field of state taxation. It is similarly undefined in statute. This court, however, has considered "uniformity” to be synonymous with "equality” in the context of taxation. See Boeing Co. v. King County, 75 Wn.2d 160, 165, 449 P.2d 404 (1969) ("If equality is lacking in either . . . the rate of taxation or the assessment ratio . . . there will be a lack of uniformity in the tax burden.”).


In Bellingham v. Schampera, 57 Wn.2d 106, 112-13 n.2, 356 P.2d 292 (1960), this Court noted that, in Title 46, references to the phrase “the provisions of this title” could not be taken literally. When the motor vehicle laws were recodified in 1961, the then-existing acts, adopted at different times, were combined under a single Title, and references to "this act” in the various laws were changed by the codifier to read "this title.” The Schampera court’s caution does not apply here, however, because the statute defining the offense of driving while intoxicated was part of the original Washington Motor Vehicle Act, the same measure that contained the language of what is now RCW 46.08.020 and RCW 46.08.030. See Laws of 1937, ch. 189, §§ 2, 3, 119. Thus, the provision relating to driving while intoxicated was within the scope of "this act,” when it was originally enacted, and remains within the scope of "this title.”


We are not unmindful of the contention in the dissent that charter cities, like Seattle, are somehow exempt from this provision. This view, however, ignores the plain language of RCW 46.08.020 requiring uniform traffic laws. This statute makes no exception on the basis of classification, form of governance, or otherwise. Also, the authority cited in the dissent to support the contention is inapplicable because it speaks to the authority of municipalities to fashion a charter, and does not relate to a city’s power to enact local ordinances. See Dissenting Op. at 358 n.15.


As we have noted in our discussion of Schampera, municipalities are free to adopt traffic ordinances that are essentially identical to statute. See Schampera, 57 Wn.2d at 111.


While we agree with the statement in the dissent that state law does not preempt the field of regulating while driving while intoxicated, Dissenting Op. at 359, we disagree with the suggestion that the Legislature’s rejection of a proposed provision that would have made it the policy of the state of Washington to "fully occuply] and preempt! ] the entire field of regulating driving . . . while under the influence of intoxicating liquor.” 1 House Journal, 53rd Leg., Reg. Sess. 1119 (1994) (House amendment to Substitute Senate Bill 6047). Legislative history, at best, must be viewed with some caution. See United States v. Thompson/ Center Arms Co., 504 U.S. 505, 521, 112 S. Ct. 2102, 119 L. Ed. 2d 308 (1992) (Scalia, J., concurring) (reference to legislative history is the "last hope of lost interpretive causes, that St. Jude of the hagiology of statutory construction.”). Where, as here, only one chamber embraces a proposed statutory provision, it is difficult to discern what intent is being expressed, let alone determine whether the ultimate rejection of the provision actually evinces an intention at all. See Baker v. Snohomish County Dep’t of Planning, 68 Wn. App. 581, 588, 841 P.2d 1321 (1992), review denied, 121 Wn.2d 1027 (1993). Assuming, however, that some meaning can be discerned from the Legislature’s rejection of the House amendment to SSB 6047, that meaning could only be that the State did not intend to "fully occuply]” or "preempt! ] the entire field.” Such a conclusion supports, rather than undercuts, our view that the statute leaves room for the State and its political subdivisions to invoke concurrent jurisdiction over some aspects of traffic regulation and enforcement.